Citation Nr: 1525017	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.


FINDING OF FACT

The Veteran did not have hypertension until more than one year following his discharge from service, and his current hypertension is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an April 2010 letter, prior to the April 2011 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

Further, a medical opinion was obtained from a Veterans Health Administration (VHA) physician in March 2013 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The evidence does not show and the Veteran does not contend that he had hypertension in service or within one year after his discharge from service.  Moreover, he has not contended and the evidence does not show that his hypertension is related to his active service.

The Veteran does contend that service connection is warranted for hypertension because it was caused or aggravated by his service-connected diabetes mellitus, type II. 

In April 2010, the Veteran stated that he was told by a VA physician that diabetes may have contributed to his hypertension.  

A January 2011 VA examination report indicates the Veteran was diagnosed with diabetes in 2010 while he was hospitalized for hypertension.  The Veteran reported a history of hypertension for several years that he self-treated with herbal supplements.  The examiner found hypertension was not a complication of diabetes because the onset of hypertension predated the diabetes.  The examiner further opined that hypertension was not worsened by diabetes but did not provide a rationale to support this opinion.

A February 2011 VA Medical Center treatment record states that the Veteran was diagnosed with hypertension in April 2010. 

In March 2013, a VHA physician reviewed the Veteran's pertinent history and opined that the Veteran's hypertension was less likely as not aggravated by the Veteran's service-connected diabetes mellitus.  The VHA physician found that diabetes mellitus could not have aggravated the Veteran's hypertension because no aggravation of the Veteran's hypertension existed.  The VHA physician explained that the Veteran's hypertension was managed on an outpatient basis with medications, the values were in acceptable control, the Veteran had not been hospitalized or required operations for his treatment, and there were no known complications of hypertension.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's hypertension.  

The Board acknowledges that the Veteran may sincerely believe his hypertension is related to his service-connected diabetes mellitus, in part because a physician reported to him that diabetes may contribute to his hypertension.  However, even though the Veteran is competent to report a contemporaneous diagnosis rendered and related to him by a medical professional, he does not possess the medical expertise required to determine whether his hypertension was caused or aggravated by his service-connected disability.  Moreover, even conceding that the Veteran's statement that his physician told him that his hypertension was caused or aggravated by his diabetes mellitus is competent evidence of the alleged nexus, this evidence is clearly of less probative value than the January 2011 VA examination report and the March 2013 VHA opinion.  The Board finds that the January 2011 VA opinion that hypertension was not caused by diabetes mellitus because it predated diabetes and the March 2013 VHA opinion that hypertension was not aggravated by the Veteran's diabetes mellitus because the hypertension was under control and without complications was properly supported and based on a review of the Veteran's pertinent history.  Therefore, the Board has found the VA medical opinions to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


